PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,186,479
Issue Date: 30 Nov 2021
Application No. 16/547,257
Filing or 371(c) Date: 21 Aug 2019
Attorney Docket No. 000123-0036-101
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the “REQUEST FOR RECONSIDERATION OF PATENT TERM ADJUSTMENT UNDER 37 CFR 1.705(b),” (“Request”) filed November 18, 2021, which requests the United States Patent and Trademark Office (“Office”) correct the patent term adjustment determination (“PTA”) set forth on the patent from one hundred thirty-five (135) days to one hundred ninety-six (196) days. The USPTO’s redetermination of the PTA indicates the correct PTA is 196 days. 

The petition is granted.

Relevant Procedural History

The patent issued with a PTA determination of 135 days on November 30, 2021. The present petition and $210 fee were filed on November 18, 2021. 

Decision

The PTA set forth on the patent is based on the following determinations previously made by the Office: 

	(1)	The period of delay under 35 U.S.C. § 154(b)(1)(A) (“A Delay”) is 196 days;
	(2)	The period of delay under 35 U.S.C. § 154(b)(1)(B) (“B Delay”) is 0 days;
(3)	The period of delay under 35 U.S.C. § 154(b)(1)(C) (“C Delay”) is 0 days;
(4)	The number of days of overlapping delay (“Overlap”) between the periods of 
A Delay, B Delay, and C Delay is 0 days; and
(5)	The period of delay under 35 U.S.C. § 154(b)(2)(C) (“Applicant Delay”) is 
61 days.

The PTA to be set forth on a patent is the sum of the days of A Delay, B Delay, and C Delay reduced by the number of days of Overlap and Applicant Delay.  In other words, the following formula may be used to calculate the PTA:

	PTA = 	A Delay + B Delay + C Delay – Overlap –Applicant Delay

The patent sets forth a PTA of 135 days (196 days of A Delay + 0 days of B Delay + 0 days of C Delay - 0 days of Overlap - 61 days of Applicant Delay).

The Request argues the Office erred when it entered a 61 day period of reduction pursuant to 37 CFR 1.704(c)(10) in connection with the filing of a corrected application data sheet (“ADS”)  changing the Application Information Suggested Figure for Publication (if any) section on October 1, 2021, after a notice of allowance was mailed on August 11, 2021. The Request asserts the period of Applicant Delay is 0 days.

The Request argues the correct PTA is 196 days (196 days of A Delay + 0 days of B Delay + 0 days of C Delay – 0 days of Overlap – 0 days of Applicant Delay).

As will be discussed, the Office concurs that the 61 day period of reduction pursuant to 37 CFR 1.704(c)(10) in connection with the filing of the corrected ADS on October 1, 2021, after a notice of allowance was mailed on  August 11, 2021 is unwarranted. The correct period of Applicant Delay is 0 days. Therefore, the correct PTA is 196 days (196 days of A Delay + 0 days of B Delay + 0 days of C Delay – 0 days of Overlap – 0 days of Applicant Delay).

A Delay

The Request does not dispute the Office’s prior determination the period of A Delay is 196 days.  The Office has recalculated the period of A Delay as part of the Office’s redetermination of the PTA and confirmed the period of A Delay is 196 days.

B Delay

The Request does not dispute the Office’s prior determination the period of B Delay is 0 days.  The Office has recalculated the period of B Delay as part of the Office’s redetermination of the PTA and confirmed the period of B Delay is 0 days.

C Delay

The Request does not dispute the Office’s prior determination the period of C Delay is 0 days.  The Office has recalculated the period of C Delay as part of the Office’s redetermination of the PTA and confirmed the period of C Delay is 0 days.

Overlap

The Request does not dispute the Office’s prior determination the number of days of Overlap is 0 days.   The Office has recalculated the number of days of Overlap as part of the Office’s redetermination of the PTA and confirmed the number of days of Overlap is 0 days.


Applicant Delay

The Request disputes the Office’s prior determination the number of days of Applicant Delay is 61 days.   The Office has recalculated the number of days of Applicant Delay as part of the Office’s redetermination of the PTA and determined the number of days of Applicant Delay is 0 days. 

The Request argues no reduction, not a 61 day period of reduction, is warranted pursuant to 37 CFR 1.704(c)(10) in connection with the filing of a corrected ADS changing the Application Information Suggested Figure for Publication (if any) section on October 1, 2021, after a notice of allowance was mailed on  August 11, 2021. The Office concurs.

Certain papers filed after allowance are not considered to be a failure to engage in reasonable efforts to conclude processing or examination of an application. See Clarification of 37 CFR 1.704(c)(10) – Reduction of Patent Term Adjustment for Certain Types of Papers Filed After a Notice of Allowance has been Mailed, 1247 OG 111 (June 26, 2001).  MPEP 2732 discusses papers that do and do not trigger a reduction under 37 CFR 1.704(c)(10). MPEP 2732 does not list an ADS changing the Application Information Suggested Figure for Publication (if any) section as a paper that will be considered a failure to engage in reasonable efforts to conclude processing or examination of an application. The examiner, not applicant, chooses the figure for publication. The information presented in the October 1, 2021 ADS is not of the variety of information that delays printing of the patent (for example a change in benefit/priority). Therefore, the October 1, 2021 ADS is a paper that may be submitted after a notice of allowance that will not trigger a reduction under 37 CFR 1.704(c)(10). 

The 61 day period of reduction has been removed, and the period of Applicant Delay 0 days.


Conclusion

The Request asserts the correct period of Applicant Delay is 0 days and the correct PTA is 196 days (196 days of A Delay + 0 days of B Delay + 0 days of C Delay – 0 days of Overlap – 0 days of Applicant Delay).

As previously discussed, the correct period of Applicant Delay is 0 days.   Therefore, the correct PTA is 196 days (196 days of A Delay + 0 days of B Delay + 0 days of C Delay – 0 days of Overlap – 0 days of Applicant Delay).

Accordingly, the patent term adjustment indicated in the patent is to be corrected by issuance of a certificate of correction showing a revised Patent Term Adjustment of one hundred ninety-six (196) days.

The application file is being forwarded to the Certificates of Correction Branch for issuance of a certificate of correction in order to rectify this error.  The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by one hundred ninety-six (196) days.

Telephone inquiries specific to this decision should be directed to the undersigned at (571) 272-3230.
	

/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure:  Copy of DRAFT Certificate of Correction